DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“guide unit configured to limit rotation” in claim 1 [corresponding structure is feeding guide cylinder, middle guide plate and discharging guide cylinder];
“servo main-shaft systems configured to drive” in claim 1 [corresponding structure is a main shaft, servo main motor, a decelerator and main-shaft bearing seat];
“roller distance adjusting mechanism configured to drive” in claim 1 [corresponding structure is cylinder block seats and a linear cylinder];
“tilt angle adjusting mechanism configured to drive” in claim 1 [corresponding structure is tilt angle adjusting motor, a worm wheel and a worm];
“numerical control system configured to control” in claim 1 [corresponding structure is a control cabinet component and a screen display component]; and
“base unit configured to mount” in claim 1 [corresponding structure is fixing frame, base, bed rotatable shaft seat and bed rotatable shaft cover].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, there appears to be insufficient antecedent basis for the limitation “the billet radial direction” found in line 9, the limitation “the included angles” in line 10 and the limitations “ “the axis” and ”the billet” found in claim 10. 
With regards to claim 5, the claim states “the linear cylinder in mounted under the support of the two cylinder block seats” in line 3, it is unclear what the intended with the phrase “under the support of”. Specifically is the phrase intending to set forth a placement of the linear cylinder is under the cylinder block seats by a support (i.e. the support is a structural element of the block seats) or is the phrase intending to set forth a function of the cylinder block seats (i.e. the linear cylinder is supported by the mounting to the cylinder block seats). Clarification and/or correction is required.
With regards to claim 7, there appears to be insufficient antecedent basis for the limitation “the holes” found in line 6.
The claim states “the bed rotatable shafts are processed in the bed rotatable shaft seat and the bed rotatable shaft cover”, it is unclear what the metes and bounds of the phrase “are processed” is. Clarification and/or correction is required.
With regards to claim 10, there appears to be insufficient antecedent basis for the limitation “the right bed” found in line 4. It is noted that claim 2 positively recites two beds, however claim 10 depends from claim 7 which depends from claim 1 and not from claim 2. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 200995226;cited by Applicant). 
In reference to claim 1, Wang et al discloses a skew rolling mill with dual-rotatable shafts comprising 
a base unit (12),
a guide unit (4),
two rollers (1), 
two servo main shaft systems (9),
a roller distance adjusting mechanism, and
two tilt angle adjusting mechanisms, 
the two rollers (1) can do roller rotation motion that rotate around the exes of the rollers, linear motion in the billet radial direction and tilt angle adjustment motion for adjusting angles between the axes of the rollers and the axis of the billet, 
 the guide unit (4) is configured to limit the rotation of the billet between the two rollers for preventing swing of the billet, 
the two servo main shaft systems (9) are configured to drive the two rollers to rotate around the axes of the rollers, 
the roller distance adjusting mechanism (3, 5, 10, 12, 16) is configured to drive the two rollers to do linear motion in the radial direction of the billet [see pg. 2 last paragraph],
the two tilt angle adjusting mechanisms (5, 10, 14, 19) are configured to drive the two rollers to adjust the angles between the axes of the rollers and the axis of the billet [see pg. 2 last paragraph],
the base unit is configured to mount the flexible skew rolling mill. 
Wang et al discloses the invention substantially as claimed but fails to explicitly set forth a numerical control system is present to control the rolling mill.  However, Wang et al does set forth that the rolling mill has the advantage of simultaneous adjusting of the rolling distance, rolling angle and feeding angle due to the control of the reverse box (7).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the rolling mill of Wang et al inherently has a numerical control system to control the operation of the systems and mechanism since the operation of the rolling mill relies on the reverse of rotation of the revers box dependent upon the desired movement of the rollers (i.e. roller distance adjustment or tilt angle adjustment). 

2.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samokhin et al (RU 2170152).
In reference to claim 1, Samokhin et al discloses a skew rolling mill with dual-rotatable shafts comprising 
a base unit (1,2),
a guide unit,
two rollers (3), 
a roller distance adjusting mechanism (5, 6) [see pg. 2 fourth paragraph], and
two tilt angle adjusting mechanisms (10) [see pg. 2 fifth paragraph] and a numerical control system [see pg. 2 eighth paragraph], 
the two rollers (1) can do roller rotation motion that rotate around the exes of the rollers, linear motion in the billet radial direction and tilt angle adjustment motion for adjusting angles between the axes of the rollers and the axis of the billet, 
 the guide unit is configured to limit the rotation of the billet between the two rollers for preventing swing of the billet, 
the roller distance adjusting mechanism (5, 6) is configured to drive the two rollers to do linear motion in the radial direction of the billet,
the two tilt angle adjusting mechanisms (10) are configured to drive the two rollers to adjust the angles between the axes of the rollers and the axis of the billet,
the numerical control system is configured to control the roller distance adjusting mechanism and the two tilt angle adjusting mechanisms,
the base unit is configured to mount the flexible skew rolling mill. 
Samokhin et al discloses the invention substantially as claimed except for wherein two servo main shaft systems are provided for driving the rollers in rotation around their respective axes. 
However, it is well known in the rolling mill art to provide a servo main shaft system (i.e. servo motor) for each roller for the purpose of driving the roller in a rotational direction about its axis thereby allowing the roller to perform a deformation on the workpiece as it passes through.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill of Samokhin et al to include  servo main shaft systems for each roller since such a system is widely known in the art for driving the rollers in a rotational direction about its respective axis. 
Allowable Subject Matter
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose nor teach two beds having holes for mounting holes is specific areas for mounting the rotatable shafts, the servo main shaft system, the roller distance adjusting mechanism and the tilt angle adjusting mechanism required in claim 2 and the recited structure of the base unit as recited in claim 7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725